Name: Commission Implementing Regulation (EU) No 698/2014 of 24 June 2014 amending Regulation (EC) No 2076/2002 as regards delta-endotoxin of Bacillus thuringiensis Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  means of agricultural production;  marketing
 Date Published: nan

 25.6.2014 EN Official Journal of the European Union L 184/4 COMMISSION IMPLEMENTING REGULATION (EU) No 698/2014 of 24 June 2014 amending Regulation (EC) No 2076/2002 as regards delta-endotoxin of Bacillus thuringiensis (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 78(2) thereof, Whereas: (1) Commission Regulation (EC) No 2076/2002 (2) listed delta-endotoxin of Bacillus thuringiensis in its Annex I setting out active substances which are not included as active substance in Annex I to Council Directive 91/414/EEC (3). That listing was due to the fact that a commitment to further prepare the necessary dossier for that active substance had not been notified. (2) The Commission realised that listing delta-endotoxin of Bacillus thuringiensis in Annex I to Regulation (EC) No 2076/2002 could give rise to confusion in view of the fact that Commission Implementing Regulation (EU) No 540/2011 (4) lists several strains of Bacillus thuringiensis as approved active substances. (3) Annex I to Regulation (EC) No 2076/2002 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 2076/2002 In Annex I to Regulation (EC) No 2076/2002 the entry delta-endotoxin of Bacillus thuringiensis is deleted. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Regulation (EC) No 2076/2002 of 20 November 2002 extending the time period referred to in Article 8(2) of Council Directive 91/414/EEC and concerning the non-inclusion of certain active substances in Annex I to that Directive and the withdrawal of authorisations for plant protection products containing these substances (OJ L 319, 23.11.2002, p. 3). (3) Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (OJ L 230, 19.8.1991, p. 1). (4) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1).